             Case 19-45206-elm7 Doc 22 Filed 03/03/20                                     Entered 03/03/20 14:51:14                    Page 1 of 8



           Fill in this information to identify the case:

 Debtor name        Synergy Fabrication, Inc.

 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF TEXAS, FORT WORTH DIVISION

 Case number (if known)        19-45206
                                                                                                                                      Check if this is an
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                          Gross revenue
       which may be a calendar year                                                          Check all that apply                        (before deductions and
                                                                                                                                         exclusions)

       For prior year:                                                                       Operating a business                               $8,101,468.85
       From 1/01/2019 to 12/31/2019
                                                                                              Other


       For year before that:                                                                 Operating a business                             $20,791,002.00
       From 1/01/2018 to 12/31/2018
                                                                                              Other


       For the fiscal year:                                                                  Operating a business                             $14,522,804.00
       From 1/01/2017 to 12/31/2017
                                                                                              Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue           Gross revenue from
                                                                                                                                         each source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

      None.
       Creditor's Name and Address                                       Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                             Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1

Software Copyright (c) 2020 CINGroup - www.cincompass.com
              Case 19-45206-elm7 Doc 22 Filed 03/03/20                                    Entered 03/03/20 14:51:14                       Page 2 of 8
 Debtor       Synergy Fabrication, Inc.                                                                Case number (if known) 19-45206



    cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount may be
    adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
    Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
    relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                        Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor
       4.1.    Kevin McFarland                                           01/11/2019 -                      $62,491.41          Paycheck & Truck Loan
                                                                         09/16/2019
               President                                                 as detailed
                                                                         on attached
                                                                         schedule.

       4.2.    Manuel Castaneda, Jr.                                     01/11/2019 -                      $58,982.29          Salary & Truck Loan
                                                                         09/20/2019
                                                                         as detailed
                                                                         on attached
                                                                         schedule.

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      None
       Creditor's name and address                          Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                  Amount
                                                                                                                             taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
               Case title                                    Nature of case              Court or agency's name and                 Status of case
               Case number                                                               address
       7.1.    Gas and Supply North Texas,                   Breach of                   District Court of Tarrant                   Pending
               LLC vs. Synergy Fabrication,                  Contract                    County, Texas                                 On appeal
               Inc.                                                                                                                    Concluded
               153-312903-19

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2020 CINGroup - www.cincompass.com
               Case 19-45206-elm7 Doc 22 Filed 03/03/20                                   Entered 03/03/20 14:51:14                     Page 3 of 8
 Debtor        Synergy Fabrication, Inc.                                                               Case number (if known) 19-45206




      None
                Recipient's name and address                 Description of the gifts or contributions                  Dates given                           Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None
       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss           Value of property
       the loss occurred                                                                                                                                     lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                 Who was paid or who received the              If not money, describe any property transferred               Dates                Total amount or
                 transfer?                                                                                                                                 value
                 Address
       11.1.                                                                                                                 09/26/2019 -
                                                                                                                             Legal Fee
                                                                                                                             @ $2500;
                 Larry K. Hercules, Attorney at                                                                              Filing Fee
                 Law                                                                                                         @$335;
                 1400 Preston Rd Ste 400                                                                                     Postage
                 Plano, TX 75093-5189                                                                                        @$250                      $3,085.00

                 Email or website address
                 lkhercules@yahoo.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers              Total amount or
                                                                                                                     were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      None.
                Who received transfer?                       Description of property transferred or                     Date transfer was         Total amount or
                Address                                      payments received or debts paid in exchange                made                               value

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 19-45206-elm7 Doc 22 Filed 03/03/20                                      Entered 03/03/20 14:51:14                     Page 4 of 8
 Debtor      Synergy Fabrication, Inc.                                                                 Case number (if known) 19-45206



 Part 7:     Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      Does not apply
                Address                                                                                                  Dates of occupancy
                                                                                                                         From-To

 Part 8:     Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                Facility name and address                    Nature of the business operation, including type of services the           If debtor provides meals
                                                             debtor provides                                                            and housing, number of
                                                                                                                                        patients in debtor’
                                                                                                                                                          s care

 Part 9:     Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,
    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and               Last 4 digits of           Type of account or           Date account was           Last balance before
                Address                                      account number             instrument                   closed, sold,               closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                    Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
                                                                  Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 19-45206-elm7 Doc 22 Filed 03/03/20                                      Entered 03/03/20 14:51:14                        Page 5 of 8
 Debtor      Synergy Fabrication, Inc.                                                                 Case number (if known) 19-45206




      None
       Facility name and address                                  Names of anyone with access            Description of the contents                  Do you still
                                                                  to it                                                                               have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                           Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 19-45206-elm7 Doc 22 Filed 03/03/20                                      Entered 03/03/20 14:51:14                  Page 6 of 8
 Debtor      Synergy Fabrication, Inc.                                                                 Case number (if known) 19-45206



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       David Theobald
                    1432 E Devitt St
                    Fort Worth, TX 76119-3007
       26a.2.       Jon Washburn, Plant Controller
                    Synergy Fabrication, Inc.
                    Austin, Texas
       26a.3.       Jodie McRay, Accounts Payable
                    Synergy Fabrication, Inc.
                    Fort Worth, T
       26a.4.       Lisa Scroggins, Accounts Payable
                    Synergy Fabrication, Inc.
                    Fort Worth, T
       26a.5.       Jonathan Milton
                    750 Holiday Dr Ste 105
                    Pittsburgh, PA 15220-2846

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

           None
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       David Theobald
                    1432 E Devitt St
                    Fort Worth, TX 76119-3007
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.2.       Jonathan Milton
                    750 Holiday Dr Ste 105
                    Pittsburgh, PA 15220-2846

    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why
       26c.1.       David Theobald
                    1432 E Devitt St
                    Fort Worth, TX 76119-3007
       26c.2.       Jonathan Milton
                    750 Holiday Dr Ste 105
                    Pittsburgh, PA 15220-2846

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

          None
       Name and address

27. Inventories
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 19-45206-elm7 Doc 22 Filed 03/03/20                                      Entered 03/03/20 14:51:14                   Page 7 of 8
 Debtor      Synergy Fabrication, Inc.                                                                 Case number (if known) 19-45206



    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

              Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
              inventory                                                                                             or other basis) of each inventory
       27.1 Kevin McFarland
       .                                                                                   07/02/2019

              Name and address of the person who has possession of
              inventory records
              Synergy Fabrication, Inc.
              1432 E Devitt St
              Fort Worth, TX 76119-3007


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       Billy Sallee                                 3006 Fairway Oaks Ln                                                                        18.08880671
                                                    Longview, TX 75605-2651

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       Kevin McFarland                              7269 Wild Wing Dr                                                                           15.733892
                                                    Fort Worth, TX 76120-1633

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       Manuel Castenada, jr.                        2072 Matador Ranch Rd                                                                       15.733892
                                                    Fort Worth, TX 76134-4177

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       John A Glud III                              324 Buckingham Dr                                                                           23.255123
                                                    Venetia, PA 15367-2382

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       Aaron K. Schnizer                            232 Buckingham Dr                                                                           23.255123
                                                    Venetia, PA 15367

       Name                                         Address                                              Position and nature of any interest    % of interest, if
                                                                                                                                                any
       Richard W. Troyer, Jr.                       642 E Main St                                                                               3.141299
                                                    Smithville, OH 44677-9557



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7

Software Copyright (c) 2020 CINGroup - www.cincompass.com
            Case 19-45206-elm7 Doc 22 Filed 03/03/20                                      Entered 03/03/20 14:51:14                  Page 8 of 8
 Debtor      Synergy Fabrication, Inc.                                                                 Case number (if known) 19-45206




           No
           Yes. Identify below.

              Name and address of recipient                  Amount of money or description and value of                Dates             Reason for providing
                                                             property                                                                     the value
       30.1 David Theobald
       .

              Relationship to debtor



       30.2 Manuel Castaneda, Jr.
       .

              Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation

 Part 14:    Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and
      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on        March 3, 2020

 /s/ Kevin McFarland                                                  Kevin McFarland
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor        President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8

Software Copyright (c) 2020 CINGroup - www.cincompass.com
